DETAILED ACTION
This Final Office action is in response to the remarks filed on 9/27/2021.
Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alexander et al. (US 2017/0350386).

As to claim 1 Alexander discloses an electric starting (14) system comprising:
a self-contained housing (10) configured to be mounted between an engine (into input 18 see paragraph 0027) and a tool (12) driven by the engine; and 
an electric motor (14) mounted to the housing, the electric motor configured rotationally engage an output shaft of the engine to effectuate starting of the engine (paragraph 0028).

As to claim 2 Alexander discloses the electric starting system according to claim 1, wherein the housing is configured to be at least partially sandwiched between a mounting flange(16 designed to be connected to the engine) of the engine and a the tool (12).

As to claim 3 Alexander discloses the electric starting system according to claim 2, wherein the tool (12) is mounted to the engine via the housing.

As to claim 4 Alexander discloses the electric starting system according to claim 3, wherein the housing (10) includes a plurality of mounting holes corresponding to mounting holes of the mounting flange (16) and mounting holes of the tool ( tool shown mounted to the housing).

As to claim 5 Alexander discloses the electric starting system according to claim 4, further comprising a plurality of compression tubes respectively associated with each of the plurality of mounting holes to transmit compressive mounting forces between the 

As to claim 6 Alexander discloses the electric starting system according to claim 4, wherein the housing includes two or more sets of holes corresponding to two or more different mounting flange hole patterns (shown in the figures). 

As to claim 7 Alexander discloses the electric starting system according to claim 1, wherein the electric motor is configured to one or more of: directly rotationally engage the output shaft of the engine; and rotationally engage an input shaft of the tool that is rotationally coupled with the output shaft of the engine. (Shown in the figure 6).

As to claim 8 Alexander discloses the electric starting system according to claim 1, wherein the output shaft of the engine includes one or more of a power take-off (PTO) shaft of the engine and a crank shaft of the engine (abstract).

As to claim 9 Alexander discloses the electric starting system according to claim 1, wherein the electric motor is configured to directly rotationally engage the output shaft of the engine (paragraph 0032).

As to claim 10 Alexander discloses the electric starting system according to claim 1, further comprising a drivetrain configured to transmit rotational motion from the electric motor to the output shaft of the engine (the gears are the drivetrain).

As to claim 11 Alexander discloses the electric starting system according to claim 10, wherein the drivetrain includes one or more of a gear-based drivetrain, a belt-based drivetrain, and a chain-based drivetrain. (Shown in the figures).

As to claim 12 Alexander discloses the electric starting system according to claim 10, wherein the drivetrain includes a driven element providing selective rotational engagement between the electric motor and the output shaft of the engine. (Paragraph 0008).

As to claim 13 Alexander discloses the electric starting system according to claim 10, wherein the drivetrain includes a driven element having a floating center of axis (paragraph 0027).

As to claim 14 Alexander discloses the electric starting system according to claim 10, wherein: 
the drivetrain includes an adapter including a first end defining a tapered opening for receiving at least a portion of the output shaft of the engine and a second, generally opposed, end defining a tapered protrusion for engaging an input of the tool, the adapter configured to rotationally couple the output shaft of the engine and the input of the tool; and 
wherein the adapter is configured to be rotationally driven by the electric motor to effectuate starting of the engine.
(The figure 10 shows the adapter is already connected to the tool and has an opening in which the engine is to connect.)

As to claim 15 Alexander discloses the electric starting system according to claim 1, further comprising: a battery box configured contain a battery capable of energizing the electric motor; wherein the battery box further includes a switch for selectively energizing the electric motor; and wherein the battery box further includes an electrical connector for electrically coupling the battery with the electric motor. (Paragraph 0009)

As to claim 16 Alexander discloses the electric starting system according to claim 15, wherein the battery box is configured to be mounted to one or more of the engine and the tool. (Paragraph 0040)

As to claim 17 Alexander discloses the electric starting system according to claim 15, wherein the electrical connector is further configured for coupling the battery with an external battery charger. (Paragraph 0040)

As to claim 18 Alexander discloses the electric starting system according to claim 17, further comprising a bypass, configured to allow current from the external battery charger to bypass the switch during charging of the battery. (Paragraph 0040)

As to claim 19 Alexander discloses a system comprising: an engine;
a tool (12) driven by the engine; and a starting system (14) including:
a housing (10) at least partially sandwiched between a mounting flange of the engine (16) and the tool (12); 
a driven element (18) at least partially disposed within the housing and rotationally couple able with one or more of an output shaft of the engine and an input shaft of the tool; and 
an electric motor (14) associated with the housing, and configured to be energized to rotationally drive the driven element to start the engine.

As to claim 20 Alexander discloses the system according to claim 19, wherein the starting system includes: e a drivetrain (paragraph 0032) configured to transmit rotational motion from the electric motor to the driven element; and e an overrunning clutch configured to provide selective rotational engagement between at least a portion of the starting system and one or more of the output shaft of the engine and the input shaft of the tool (paragraph 0035). 

Response to Arguments
Applicant's arguments filed 9/27/2021 have been fully considered but they are not persuasive. The applicant argues that the starter is a part of the pump and not a part of the housing.  Shown in the figures it is clear the housing 10 is separate from the pump and the starter.  It is also clear as stated in the prior art (0005) that the pump is part of the pump assembly.  Another name for the housing.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN D MANLEY whose telephone number is (571)270-5539. The examiner can normally be reached M-TH 7-5:30 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


SHERMAN D. MANLEY
Examiner
Art Unit 3747



/SHERMAN D MANLEY/Examiner, Art Unit 3747                                                                                                                                                                                                        

/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747